Title: From John Adams to Arthur Lee, 10 October 1782
From: Adams, John
To: Lee, Arthur



Duplicate
The Hague October 10th. 1782
Dear Sir

I had the honor of yours of August 7th. yesterday. The letters inclosed are sent to their Destinations.
I have long since taken such measures, as depended upon me, and continue to do all that Decency will permit, to induce the States to send a Minister to Congress. I am convinced it will not be done before next Spring. To give You a compleat detail of the Reasons of this would cost a tedious Narration without use. It is sufficient to say, that every thing here is done against the Grain, and they cannot agree upon the Man to send. All the Patriots think, Van der Capellan de Poll or Van Berckel the fittest: but both are obnoxious to the Court, and the Court are disposed to exhaust all their Subtilty to postpone and delay every thing, which tends to cement the two Republicks.
It is not an easy thing to ascertain with precision in all Cases the Boundary between Independence and Uncomplaisance; but in this point I feel in myself, and I see in every body else, quite as much disposition to be complaisant, as is reconcileable with Independence: it is of more Importance however to be one than the other. It gives me infinite pleasure to learn that Mr. Jay is in this Sentiment. Mr. Dana’s Sentiments may be learned from the following Extract of a letter from him of 5/16 Septr.
“In my Letter of 19/30 of August, I told You I was no longer at Liberty to pursue a Course like that You pointed out in your’s of the seventh of the same month: that my late Instructions were clear and decided, and that I was glad of it; for had the Matter been left to my Discretion, I should have taken a Course not wholly unlike that You mention. I had prepared every thing for the decisive Step, and should have taken it against the Opinion of You know whom: because my sentiments perfectly coincide with yours, so far as they respect the dignity of the United States, which I have all along thought would suffer less from a more open and firm Policy, and that their Views and Interests would be promoted and established much earlier by means of it. I venture to say, that, had You hearkend to the Advice that was given You, when I was in Holland, not one of the United Provinces would at this time have acknowledged our Independence: nay more, the present minor Party would have been the prevailing one, in all probability, Affairs would have worn a different Countenance thro’ Europe and We should have seen, by the Aid of Mediation &ca, a seperate Peace concluded between Britain and Holland. I am sensible, as I told You before, of the Difference between our Situations; yet this Difference does not, in my Opinion, necessarily require a System absolutely the reverse. The same Engines indeed cannot be set at work here.”
The Instruction, which You say subjects Us to the French Ministers, has never been communicated to me. I cannot believe that any such one has passed. I suspect that You have put too strong a Construction upon it. Congress must have a very modest Inconsciousness of their own Abilities to subject themselves or their Ministers to any body. There is not, in my Opinion, a Sovereign in Europe more enlightend than Congress, nor a Minister in Europe superior to three of theirs, I mean Mr. Jay, Mr. Laurens and Mr. Dana, at least, if there is such a Minister, I have not yet had the honor to find him. The Qualities of Ministers, which produce Events, do not consist in dress, Horses, Balls nor Cards.
I was never in my life clearer in any opinion, than I am in this, that it would serve our Cause, for Mr Dana to communicate his Mission to the Minister of the Empress of Russia, and to the Ministers of every one of the Neutral Courts at Petersbourg. I think he would not be refused. The Matter would be taken into Consideration, and might be long delayed: but if he were refused, it would be upon the Principle of Neutrality, and even this Refusal would be infinitely less hurtful to our Reputation, than to have a Minister in Europe, with such a Commission in his Pocket, prohibited to make any Use of it. It is now known, that he has such a Commission, as much as it would be, if he communicated it, as he might, in Confidence.
Dr. Franklin, whose System has ever been to sweep Europe clear of every Minister but himself, that he might have a clear unrivalled Stage, was consistent when he wrote to Mr: Dana, that Congress were wrong in sending a Minister to Spain, Holland, Vienna, Berlin, Tuscany, and every where else:3 but it is not consistent in Congress, as I humbly apprehend, to send Ministers to Europe and then tie their Hands. Subjecting them to the French Ministry is, I say it freely, chaining them Hand and Foot. Those Chains I will never wear. They would be so galling to me that I could not bear them. I will never however be wanting in Respect or Complaisance to these Ministers knowingly.
I should ever esteem it an honor and a happiness to hear the News and the Politicks of the Times from You, and give me leave to assure You, that I have the honor of being your Friend and humble Servant

J. Adams

